DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on March 28, 2022 in response to the Office Action mailed on February 03, 2022.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 1-14 are directed toward method (process) and claims 15-28 are directed towards system (apparatus). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1- 28 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1 and 15, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
receiving, from a customer, vehicle information of a vehicle to be shipped, to be accepted on a computing device by an automotive transport trucker to transport the vehicle;
automatically transmitting the vehicle information to the computing device of the automotive transport trucker for acceptance for transport by the automotive transport trucker;
receiving an indication of acceptance to transport the vehicle by the automotive transport trucker on the computing device; and
automatically determining a suggestion of a second vehicle for the automotive transport trucker to accept for transport during transport of the vehicle based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount to the automotive transport trucker.
The Applicant's Specification titled "METHOD AND SYSTEM FOR AUTOMATED VEHICLE TRANSPORTATION" emphasizes the business need to transport vehicle.  “a car shipper or car dealer to ship a car automatically” (Specification [0039]). Thus, the vehicle transportation according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 2-14 and 16-28 further limits the abstract ideas, such as receiving payment, transmitting a payout, determining a price and payout, scanning the VIN, taking, receiving and storing video, displaying information, receiving a gate pass, displaying map, transmitting suggestion, observe driving, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.


Regarding Step 2A [prong 2]
Claims 1-28 fail to integrate the abstract idea into a practical application. Independent claims 1 and 15 include the following additional elements which do not amount to a practical application: a data processing system, computing device, mobile computing device, memory.  
The elements recited above in independent claims 1 and 15 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Referring to Fig. 1 and 2, these additional elements  is constructed of a computer, mobile device and includes an input unit 208 configured to receive input of data and the like, transceiver 206 to transmit, processor 202, memory 204, display screen, configured to display a result of information processing and the like. Nothing in the Specification describes the specific operations recited in claims 1 and 15 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to transporting vehicle to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims 2-14 and 16-28 merely incorporate the additional elements recited above, and further limits the abstract idea of independent claims1 and 15, for example, claim 12 further defining displaying a map view, but these features only serve to further limit the abstract idea of the independent claims. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1 and 15 do not amount to significantly more than the abstract idea. Independent claims 1 and 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A method in a data processing system for automated vehicle transportation, comprising: 
receiving, from a customer, vehicle information of a vehicle to be shipped, to be accepted on a computing device by an automotive transport trucker to transport the vehicle;
automatically transmitting the vehicle information to the computing device of the automotive transport trucker for acceptance for transport by the automotive transport trucker;
receiving an indication of acceptance to transport the vehicle by the automotive transport trucker on the computing device; and
automatically determining a suggestion of a second vehicle for the automotive transport trucker to accept for transport during transport of the vehicle based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount to the automotive transport trucker.
The bolded limitations recited above in independent claim 1 and similar elements of claim 15 including a memory and processor pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a data processing system, processor, memory, display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for a processor, memory, data processing system, computer device, mobile device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and processor, memory, data processing system, computer device, mobile device see MPEP §2106.05(d) (II) (iv) discussing presenting offers and gathering statistics. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-14 and 16-28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS terminal device, processor, memory, and printer are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and to display see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-28 are directed to non-statutory subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boye et al. (US 20180096300, hereinafter Boye), in view of Falcone et al. (US 2014/0330738, hereinafter Falcone).
With respect to claims 1 and 15 Boye discloses a method and system in a data processing system for automated vehicle transportation (paragraphs [0051] – [0052]), comprising: 
	a memory configured to store instructions (paragraph [0050]) to cause a processor to: 
receiving, from a customer, vehicle information of a vehicle to be shipped, to be accepted on a computing device by an automotive transport trucker to transport the vehicle (paragraph [0044] discloses receiving information of vehicle to be shipped and paragraph [0051] – [0052] discloses the system); 
automatically transmitting the vehicle information to the computing device of the automotive transport trucker for acceptance for transport by the automotive transport trucker (paragraphs [0054] – [0055] discloses the feature of communicating); and 
receiving an indication of acceptance to transport the vehicle by the automotive transport trucker on the computing device (paragraphs [0054] – [0055]).
Boye discloses all of the limitations above but does not explicitly disclose the feature of 
automatically determining a suggestion of a second vehicle for the automotive transport trucker to accept for transport during transport of the vehicle based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount to the automotive transport trucker.
However, Falcone teaches the feature to automatically determining a suggestion to accept for transport during transport based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount (paragraph [0126]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Boye to include the feature automatically determining a suggestion to accept for transport during transport based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount, as taught by Falcone in order to maximize the profit. 
With respect to claims 2 and 16 Boye further discloses a method and system wherein the computing device of the automotive transport trucker is a mobile computing device, and further comprising: 
receiving location information of the mobile computing device of the automotive transport trucker comprising a location of the automotive transport trucker’s mobile computing device (paragraph [0044]); 
transmitting the location information of the mobile computing device of the automotive transport trucker to the customer (paragraph [0044]); and 
displaying the location information of the mobile computing device of the automotive transport trucker to the customer (paragraph [0044]).
With respect to claims 3 and 17 Boye discloses a method and system, further comprising: receiving payment for the transport from the customer electronically and electronically transmitting a payout to the automotive transport trucker (paragraph [0044]).
With respect to claims 4 and 18 Boye discloses a method and system further comprising: automatically determining a price to display and charge the customer; and automatically determining a payout amount to electronically pay the automotive transport trucker (paragraphs [0044] and [0079]).
With respect to claims 5 and 19 Boye discloses a method and system wherein the vehicle information further comprises a Vehicle Identification Number (VIN), an origin address and a destination address (paragraph [0067]).
With respect to claims 6 and 20 Boye discloses a method and system wherein the customer has a mobile computer device and further comprising: automatically scanning the VIN of the vehicle to be shipped using the mobile computer device (paragraph [0075]).
With respect to claims 7 and 21 Boye discloses a method and system wherein the customer is a car dealer (paragraph [0054]).
With respect to claims 8 and 22 Boye discloses a method and system wherein the computing device is a mobile computing device (paragraph [0058]).
With respect to claims 9 and 23 Boye discloses a method and system further comprising: taking a video of the vehicle by the computing device to create a video bill of lading (BOL), receiving the video of the vehicle from the computing device of the automotive transport trucker for the video BOL and storing the video of the vehicle (paragraph [0127]).
With respect to claims 10 and 24 Boye discloses a method and system further comprising displaying available vehicles for pick up to the automotive transport trucker’s sorted by distance from the automotive transport trucker's computer device and receiving acceptance of a displayed available vehicle selected by the automotive transport trucker for transport (paragraph [0044]).
With respect to claims 12 and 26 Boye discloses a method and system further comprising: displaying a map view to the automotive transport trucker displaying a location of vehicles available for transport (paragraph [0044]).
With respect to claims 13 and 27 Boye discloses a method and system further comprising: transmitting the suggestion of the second vehicle to accept for transport to the computing device of the automotive transport trucker (paragraph [0044] discloses suggesting next job).
With respect to claims 14 and 28 Boye discloses a method and system, wherein the predetermined criteria comprises one or more of: observed driving patterns of the automotive transport tucker, optimization of the payout amounts for the auto transport, predetermined preferences of the automotive transport trucker, and a number of available spots open on a truck of the automotive transport trucker (paragraph [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boye and Falcone as applied in claims 1 and 15 above and further in view of Jefferies et al. (US 8768565).
Boye and Falcone does not explicitly disclose the feature of receiving an electronic gate pass from the customer; and automatically transmitting the electronic gate pass to the computing  device of the automotive transport trucker.
However, Jeffereries teaches the feature of receiving an electronic gate pass from the customer; and automatically transmitting the electronic gate pass to the computing device of the automotive transport trucker (abstract).
Therefore, it would have been obvious for one ordinary skill in the art to have modified the feature of Boye and Falcone to include the feature of receiving an electronic gate pass from the customer; and automatically transmitting the electronic gate pass to the mobile device of the automotive transport trucker, as taught by Jefferies in order to automate the delivery.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687